Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Examiner is not responding to any arguments since none were provided by applicants in the last response.  The previously made rejections are maintained since there has been no modifications to the claims.  
 
First Action Final

This is a RCE of applicant's earlier Application No. 16/067,326.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-4,7,11,15-16,21,23-24, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fike (US 20120276630) in view of Madigan (US 6,209,259)

Fike teaches a method of making a media or feed composition for culturing cells encapsulated in a particle/granule comprising:  subjecting a dry powder to suspension in a moving column of a gas in a fluid bed apparatus; introducing a first solvent using a first sprayer onto the dry powder of step (iv) to form a base granule (Paragraphs 79,83) as in instant Claim 1.
Fike teaches a particle containing growth promoting nutrient mediums.  Fike does not teach a particle with multiple layers.  However, at the time of applicants’ filing, it was known that growth promoting particles could be manufactured with multiple layers of nutrients/growth promoting substances present as taught by Madigan (Abstract; ). Each as in instant Claims 1,44
Dependent Claims taught by Fike 
Fike teaches that the medium may be a cell culture feed and/or cell culture supplement (Abstract) as in instant Claim 3.
Fike teaches that the dry powder can include amino acids such as L-glutamine (Paragaph 18).  Fike teaches in paragraph 5 that trace elements/trace metals (a reactive species) may be present.  Fike also teaches that growth factors and vitamins which are considered sensitive species may be present as well (Paragraph 76) as in instant Claim 15
Fike teaches that riboflavin can be incorporated into medium in order to promote cell growth (Paragraph 6) as in instant Claim 21.
Paragraph 303 states that the solvent may contain an antioxidant as in instant Claim 24
Fike teaches that important nutritive medium supplements can include the following:  L-glutamine (Paragraph 17), L-arginine (Paragraph 63), L-asparagine (Paragraph 63), L-aspartic acid (Paragraph 63) as in instant Claim 45.
Dependent Claims taught by Madigan
as in instant Claims 4,7,11
	As mentioned above, Fike teaches the inclusion of reactive and sensitive species.  If each component is sprayed in its own layer as taught by Madigan, it would be expected that the reactive and the sensitive species would be in their own separate layers as in instant Claims 15-16.
	Fike teaches L-glutamine (Paragraphs 17-18) can be included, along with L-arginine, L-asparagine, and L-aspartic acid (Paragraphs 63-64) as in instant Claim 45.
Combination of Fike and Madigan
In paragraph 149, the  Fike reference states that, “longer fluid drying times are required since it is important to have as low a final moisture content as possible since moisture “would result in liberation of carbon dioxide gas resulting in loss of buffer capacity and pillow formation.”   Thus, it would be desirable to reduce the moisture level as low as possible to prevent such occurrences.  A moisture percentage of .5% to 10% would have been desirable since it is considered low moisture.   Furthermore, Madigan recommends a moisture content “less than 10% by weight, preferably less than 5% by weight, and more preferably less than 3% by weight (Column 24, ln 12-14) as in instant Claim 23.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 

	In the present situation, rationales A, B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The media components are taught by Fike.  Madigan teaches a layered particle created by a spraying system.  Thus, the teachings of the cited prior art in the .


Claims 1,3-4,7,11,15-16, 19,21,23-24, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Fike (US 20120276630) in view of Madigan (US 6,209,259) and Piene (US 20090252805)

	Fike and Madigan apply as above.  Fike teaches that when its granule/particle is dried, it is exposed to an increase in temperature that encompasses the range of 50-60C degrees.  Fike does not teach the change in temperature reflected in the newly made amendment to claim 19.  However, lowering the temperature within the range of 20 to 30 would have been obvious based on the teachings of Piene.  Like Fike, Piene teaches a granule/particle production process carried out on a fluid bed apparatus.  After proper agglomeration and particle/granule formation, the product is dried as claimed.  Piene specifically states in paragraph 287, “During the drying, the product temperature was raised to 50-52°C, wherein after the inlet air temperature was lowered to 20 degrees.” An artisan would have been motivated to have added such a cooling period in order to cool the particle/granule down after the heating stage so it is not so hot.  Because Piene teaches that such a process works, there would be a high expectation for success.


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 

	In the present situation, rationales A, B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The media components are taught by Fike.  Madigan teaches a layered particle created by a spraying system.  Piene teaches the drying process as amended .

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632

/MARCIA S NOBLE/Primary Examiner, Art Unit 1632